DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s response filed October 11, 2022 has been received and entered into the application file. All arguments have been fully considered.  Claims 1-2 and 5-15 are currently pending.  Claims 5-6 are withdrawn.  Claims 1 and 14 are currently amended. It is further noted that claims 3-4 and 16-22 are cancelled.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Rejection Withdrawn
RE: Rejection of Claims 3 and 14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite:
Claim 3 has been cancelled, thus obviating the previous rejection of claim 3.
Claim 14 has been amended to clarify the claimed ranges of ZrO2 and Y203, thus obviating the previous rejection of claim 14.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Rejection Withdrawn
RE: Rejection of Claim 3 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form:
Claim 3 is cancelled. Therefore, the previous rejection is withdrawn. 

New ground of Rejection
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, the phrase "e.g. quartz" (for example quartz) renders the claim indefinite because it is unclear whether the limitation following the “e.g.” is part of the claimed invention.  See MPEP § 2173.05(d).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Rejections Withdrawn
RE: Rejection of Claim 1 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Selvamanickam et al., (US 2005/0039672; IDS 5/10/2019, previously cited) (“US ‘672”).
Applicant has amended claim 1 to now require the amorphous metal oxide coating comprises an amorphous contact surface of the composite material.
Due to the claim amendments the rejection of claim 1 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Selvamanickam has been withdrawn. However, the amendment has necessitated new grounds of rejection, as set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Rejections Withdrawn
RE: Rejection of Claims 1, 13 and 15 under 35 U.S.C. 103 as being unpatentable over Davidson, in view of Carlisle, Almaguer-Flores and US ‘672:
Applicant has amended claim 1 to now require the amorphous metal oxide coating comprises an amorphous contact surface of the composite material.
Due to the claim amendments the rejection of Claims 1, 13 and 15 under 35 U.S.C. 103 has been withdrawn. 

RE: Rejection of Claim 2 under 35 U.S.C. 103 as being unpatentable over Davidson, in view of Carlisle, Almaguer-Flores and US ‘672, and further in view of Visai:
For the reasons set forth above, the rejection of claims 1, 13 and 15 over Davidson, in view of Carlisle, Almaguer-Flores and US ‘672 has been withdrawn. Therefore, the rejection of claim 2, also based on Davidson, in view of Carlisle, Almaguer-Flores and US ‘672, is also withdrawn.

RE: Rejection of Claim 3 under 35 U.S.C. 103 as being unpatentable over Davidson, in view of Carlisle, Almaguer-Flores, US ‘672 and Visai, and further in view of Memarzadeh:
Claim 3 has been cancelled.

RE: Rejection of Claims 7-11 and 14 under 35 U.S.C. 103 as being unpatentable over Davidson, in view of Carlisle, Almaguer-Flores and US ‘672, and further in view of Burger:
For the reasons set forth above, the rejection of claims 1, 13 and 15 over Davidson, in view of Carlisle, Almaguer-Flores and US ‘672 has been withdrawn. Therefore, the rejection of claims 7-11 and 14, also based on Davidson, in view of Carlisle, Almaguer-Flores and US ‘672, is also withdrawn.

RE: Rejection of claim 12 under 35 U.S.C. 103 as being unpatentable over Davidson, in view of Carlisle, Almaguer-Flores and US ‘672, and further in view of Silva-Bermudez:
For the reasons set forth above, the rejection of claims 1, 13 and 15 over Davidson, in view of Carlisle, Almaguer-Flores and US ‘672 has been withdrawn. Therefore, the rejection of claim 12, also based on Davidson, in view of Carlisle, Almaguer-Flores and US ‘672, is also withdrawn.

RE: Rejection of claim 15 under 35 U.S.C. 103 as being unpatentable over US ‘672 (cited above), as applied to claim 1 above.
As set forth above, due to the claim amendments the rejection of claim 1 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Selvamanickam (US ‘672) has been withdrawn. Therefore, the rejection of claim 15, also based on US ‘672, is also withdrawn.

Response to Remarks
It is initially noted, as set forth above, due to the claim amendments the rejections based on Selvamanickam et al., (US ‘672) and based on the combination of Davidson, Carlisle, Almaguer-Flores and Selvamanickam have been withdrawn.  It is further noted that claim 3 has been cancelled.
Further, as to Applicant’s remarks regarding the Wang reference and the limitation directed to an amorphous metal oxide coating, as discussed at Applicant’s remarks (page 6), Applicant’s remarks have been fully considered.
Upon further consideration of Wang’s disclosed composition, Applicant’s remarks are found persuasive given that Wang indicates the top coating is applied via air plasma spray using standard procedures for thermal barriers (high heat conditions), and as acknowledged by Heiroth (set forth above), YSZ (yttria-stabilized-zirconia) coatings applied under high heat conditions (600°C) are crystalline (3.1 Microstructure, right column, first paragraph, page 2332).
It is noted, however, upon further consideration and conducting a comprehensive updated search in view of Applicant’s amendment to claim 1, Applicant’s amendment submitted October 11, 2022 has necessitated new grounds of rejection as set forth below.

New ground(s) of rejection, necessitated by amendment
Claims 1, 2, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Heiroth et al., (Acta Materialia 59 (2011) 2330-2340; see PTO-892) (“Heiroth”), in view of Carlisle (US 2006/0251875; previously cited).
	Heiroth is directed to yttria-stabilized zirconia (YSZ) (i.e. ZrO2 and Y2O3, see instant specification, page 7) thin films of sub-micron thickness (Abstract).  
	Regarding claim 1, Heiroth teaches preparing both amorphous YSZ films and crystalline YSZ films.  Heiroth teaches YSZ is known for its ionic conductivity, extraordinary thermal and chemical stability, hardness, mechanical durability and protective coatings (1. Introduction, left and right columns, page 2330).
Heiroth teaches preparing the YSZ thin films using two different deposition temperatures. Specifically, YSZ films prepared on transparent sapphire substrates at room temperature yielded amorphous films, and YSZ films prepared at substrate temperatures of 600°C had a polycrystalline structure. Film thickness range from approximately 400 nm to 700 nm (2. Experimental, 2.1 Sample preparation, page 2331).  Heiroth’s Fig. 1 illustrates the amorphous contact surface of the composite material).
	Thus, Heiroth teaches a composite material comprising a sapphire substrate having a surface upon which an amorphous metal oxide, YSZ (blend of ZrO2 and Y2O3), is coated and has an amorphous contact surface, as recited in claim 1. 
Although Heiroth teaches the amorphous metal oxide coating has a sub-micron thickness (400 nm to 700 nm), Heiroth does not further disclose the coating having a thickness ranging from 5-100 nm, as recited in claim 1.
However, Carlisle is directed to composite materials (implantable devices) comprising amorphous metal oxide coatings, e.g. ZrO2, that are useful as protective coatings, thus providing the implantable devices with an electrically insulating coating that is hermetic (paragraph [0003]).  Carlisle, at paragraph [0017], specifically teaches preparing a series of 5 coatings (a-e) that are deposited onto Si substrates wherein the amorphous metal oxide coatings have thicknesses of 20 nm (Film (e)), 92 nm (Film (b)), or 336 nm (Film (a)).
Thus, Carlisle has established that protective coatings comprising amorphous metal oxides, including those comprising zirconium oxide, can be deposited on substrate surfaces at thicknesses ranging from 20 nm to 336 nm (claimed range overlaps the prior art range).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to substitute an amorphous metal oxide coating at well-known thicknesses less than 100 nm, i.e. 20 nm or 92 nm, as the coating of Heiroth since both amorphous metal oxide coatings are known to be useful as protective coatings, thus meeting the limitation of claim 1.  
Heiroth provides a protective, amorphous metal oxide coating having a thickness ranging from approximately 400 nm to 700 nm and Carlisle provides a protective, amorphous metal oxide coating having thicknesses ranging from 20 nm to 336 nm.  Therefore, one of ordinary skill in the art would recognize this as simply substituting one metal oxide coating thickness for another useful for the same purpose. See KSR International Co. v Teleflex Inc 82 USPQ2d 1385 (US 2007) at page 1395.

Regarding claim 2 and the limitation the metal oxide coating further comprises one or more Ag2O, ZnO, TiO2 and CuO, it is noted that Heiroth does not further comment on including additional metal oxides.  However, Carlisle further teaches the exterior metal oxide protective coatings can be prepared using more than one metal oxide, such as ZrO2 and TiO2 (paragraph [0010] and claim 12).
Thus, Carlisle does render obvious a metal oxide protective coating composition comprising more than one metal oxide and including TiO2, that is, Carlisle teaches the limitations required by the current claims and as this limitation is also found in Carlisle it is held that a composition comprising the retinal progenitor cells and a pharmaceutically acceptable carrier for implantation is within the scope of the teachings of Klassen, and thus renders the invention of claim 2 prima facie obvious.  The rationale to support this conclusion of obviousness is that the Carlisle reference provides the teachings and suggestion to prepare the protective metal oxide coating from more than one metal oxide.  Furthermore, there is no evidence on the record that shows that the claimed limitation has any greater or unexpected results than that exemplified by Carlisle.
Regarding claims 7 and 8, Heiroth teaches films prepared from both 3 mol. % YSZ (3YSZ, correlates to 3 wt% Y2O3, 97 wt % ZrO2) and 8 mol. % YSZ (8YSZ, correlates to 8 wt% Y2O3, 92 wt % ZrO2) (claimed range overlaps the prior art range).    In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Heiroth, in view of Carlisle, as applied to claims 1, 2, 7 and 8 above, and further in view of Davidson et al. (U.S. Patent No. 5,632,779; see PTO-892) (“US ‘779”).
The teaching of Heiroth, in view of Carlisle, is set forth above.
Regarding claims 9-11, it is noted Heiroth teaches films prepared from both 3 mol. % YSZ (3YSZ, correlates to 3 wt% Y2O3, 97 wt % ZrO2) and 8 mol. % YSZ (8YSZ, correlates to 8 wt% Y2O3, 92 wt % ZrO2). Heiroth does not further teach the ZrO2 and Y2O3 are present in the amounts claimed in claims 9-11.  However, US ‘779 is directed to vascular implants comprising metal oxide coatings, including zirconium oxide or yttrium-stabilized zirconium, for the purpose of improving biocompatibility and protection from corrosion (Abstract; col. 1, lines 19-21; col. 4, lines 1-2).  US ‘779 teaches that in order to form a continuous and useful zirconium oxide coating, the zirconium should be present at a concentration ranging from about 50-100 wt% (col. 3, lines 61-64).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to substitute an amorphous metal oxide coating comprising the ZrO2 at concentrations ranging from 50-100 wt%, with balance being Y2O3, as the coating of the cited prior art, since both amorphous metal oxide coatings are known to be useful as protective coatings, thus meeting the limitation of claims 9-11.  
Heiroth provides a protective, metal oxide coating, comprising zirconium oxide, having both 3 mol. % YSZ (3YSZ, correlates to 3 wt% Y2O3, 97 wt % ZrO2) and 8 mol. % YSZ (8YSZ, correlates to 8 wt% Y2O3, 92 wt % ZrO2) and US ‘779 provides a protective, metal oxide coating, comprising zirconium oxide, having a ZrO2 concentration ranging from about 50-100 wt%.  Therefore, one of ordinary skill in the art would recognize this as simply substituting one concentration of zirconium oxide in the protective coating for another useful for the same purpose. See KSR International Co. v Teleflex Inc 82 USPQ2d 1385 (US 2007) at page 1395.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Heiroth, in view of Carlisle, as applied to claims 1, 2, 7 and 8 above, and further in view of Liu et al (Adv. Funct. Mater. 2015, 25, 7180-7188; see PTO-892) (“Liu”).
The teaching of Heiroth, in view of Carlisle, is set forth above.
Regarding claim 15, it is noted that the combined prior art does not further comment on the amorphous metal oxide coating having a root mean square roughness of from 0.1 to 0.7 nm, as recited in claim 15. However, Liu is directed to amorphous metal oxide thin films used as transistors (Abstract) and notes that the amorphous surfaces were quite smooth with small RMS values (root mean square roughness) of 0.17 nm, 0.23 nm and 0.57 nm (claimed range overlaps the prior art range), and specifically the smooth surfaces were due to the amorphous nature of the films (2.3 Surface Morphologies and Structural Properties of WI ScOx Thin Films, page 7182).  Thus, Liu evidences that amorphous metal oxides, by their nature are smooth and have RMS values less than 1 nm.  Therefore, in view of Liu’s teaching, and given that the cited prior art teaches the same amorphous metal oxide comprising ZrO2 and Y2O3, as disclosed in the specification (pages 3 and 5), the prior art composition would inherently have a root mean square roughness less than 1 nm, e.g. from 0.1 to 0.7 nm.


Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Heiroth, in view of Carlisle, as applied to claims 1, 2, 7 and 8 above, and further in view of Kirmanidou et al., (BioMed Research International, Vol. 2016, Article ID 2908570, 21 pages; PTO-892) (“Kirmanidou”), and further in view of Davidson et al. (U.S. Patent No. 5,632,779; see PTO-892) (“US ‘779”) and Almaguer-Flores et al., (Materials Science and Engineering C57 (2015) 88-99; previously cited)(“Almaguer-Flores”).
The teaching of Heiroth, in view of Carlisle, is set forth above.
Regarding claims 12 and 13, it is noted, as discussed above regarding claim 1, Carlisle renders obvious applying a protective amorphous metal oxide coating onto an implantable device, thus making the device biocompatible (paragraphs [0003] and [0010]).  Carlisle, at paragraph [0017], specifically teaches depositing the amorphous metal oxide layer onto silicon substrates, Carlisle does not further teach depositing the amorphous metal oxide layer onto titanium implant substrates.  However, Kirmanidou teaches that titanium medical implants have been widely used for many decades in the orthopedic and dentistry fields, mainly due to the benefits imparted by the very thin (~4 nm) native oxide film that forms upon contact with the air. The oxide film provides chemical stability, chemical inertness, protection against corrosion and biocompatibility (1. Introduction, left column, first paragraph, page 2). Kirmanidou further teaches there is a need for titanium-alloy surface treatments having high corrosion resistance, better biocompatibility and increased antimicrobial properties (1. Introduction, right column, third and fourth paragraphs, page 2).
US ‘779 is directed to vascular implants comprising metal oxide coatings, including zirconium oxide or yttrium-stabilized zirconium, for the purpose of improving biocompatibility and protection from corrosion (Abstract; col. 1, lines 19-21; col. 4, lines 1-2).  
Almaguer-Flores is directed to studying bacterial adhesion on amorphous and crystalline metal oxide coatings for biocompatible materials. Almaguer-Flores teaches the amorphous metal oxide coatings had fewer numbers of attached bacteria, as compared to the crystalline metal oxide coatings. Thus, implant surfaces can be designed to control or inhibit bacterial contamination (Abstract).  Almaguer-Flores further teaches the amorphous metal oxides are important due to their extraordinary mechanical and corrosion resistance properties (Introduction, left column, second paragraph, page 89).
Thus, taking into hand the teachings of Kirmanidou, US ‘779 and Almaguer-Flores, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the amorphous metal oxide coating comprising zirconium oxide to a titanium implant substrate.
The person of ordinary skill in the art would have been motivated to modify the titanium implant substrate for the predictable result of successfully providing a coated implant that has numerous improved properties, including improved anti-microbial properties, improved mechanical and corrosion resistance properties, thus meeting the limitation of claims 12 and 13.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Davidson with Carlisle, Almaguer-Flores and US ‘672 because each of these teachings are directed at metal oxide coatings.

Conclusion
No claim is allowed.  No claim is free of the prior art.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366. The examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVELYN Y PYLA/             Primary Examiner, Art Unit 1633